Gray, C. J.
There was no evidence of any other condition in the sale from the plaintiff to McDonald than that stated in the memorandum signed by the latter, which was that he should either pay the balance of the price at a future day or return the mare. The title therefore vested in McDonald by the sale and delivery to him, and whether it had or had not passed from him to the defendant, the plaintiff had no title. Dearborn v. Turner, 16 Maine, 17. Perkins v. Douglass, 20 Maine, 317.

Judgment on the verdict.